DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation between 50 and 70 degrees, and the claim also recites more preferably 60 degrees which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-9, 14, 16-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schuler et al. (2019/0364726) (“Schuler”).

Regarding claim 1, Schuler teaches an apparatus for cutting agricultural product, the apparatus comprising: a frame (55); a first cutting component (100); and a support (125) for the first cutting component on the frame that is driven (95) to cause the first cutting component to be moved in a cutting path, the first cutting component having a body with a first serrated cutting edge (752) to sever agricultural product engaged there against and having a length and a plurality of teeth (765a, b) spaced from each other in a lengthwise direction, wherein each tooth has a tip, wherein a spacing between the tooth tips is non-uniform over a majority of the length of the first cutting edge (775, 780).  

Regarding claim 2, Schuler teaches the cutting path is a reciprocating cutting path (paragraph [0018]).  

3. The apparatus for cutting agricultural product according toRegarding claim 3, Schuler teaches the spacing between adjacent tooth tips comprises a least two different spacings (775, 780) over a majority of the length of the first cutting edge.  

Regarding claim 4, Schuler teaches first and second of the spacings alternate over a majority of the length of the first cutting edge (Figure 6).  

Regarding claim 5, Schuler teaches the first and second spacings (775, 780) alternate directly, one after the other, over a majority of the length of the first cutting edge (Figure 6).  


Regarding claim 7, Schuler teaches there are valleys between adjacent of the tips on the first cutting edge defined by angled flat surfaces (Figure 6).  



Regarding claim 9, Schuler teaches the first angle is in the range of 50°-70° and more preferably on the order of 60 degrees (paragraph [0022]).  

Regarding claim 14, Schuler teaches the first cutting component (735) comprises a body with first and second oppositely facing surfaces and the cutting teeth are formed on a beveled surface (752, 755) extending between the oppositely facing surfaces.  


Regarding claim 16, Schuler teaches the first cutting component body has a second serrated cutting edge (755), the first and second cutting edges cooperatively defining a "V" shape (Figure 6).  

Regarding claim 17, Schuler teaches the second cutting edge has substantially a same configuration as the first cutting edge.  



Regarding claim 19 Schuler teaches the first serrated cutting edge is substantially straight.  
20. The apparatus for cutting agricultural product according to
Regarding claim 20, Schuler teaches in combination with a wheeled vehicle that supports the frame and is operable to advance the apparatus in an operating direction (740) that is at an angle to the reciprocating cutting path (730).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (2019/0364726) (“Schuler”).

12. The apparatus for cutting agricultural product according toRegarding claim 12, Schuler teaches there are first and second different spacings between adjacent of the tips on the first cutting edge and a greater of the first and second different spacings corresponds to a pitch (775,780) but fails to teach the pitch is on the order of 0.258.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pitch 0.258, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.   In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 13 Schuler teaches the invention as described above but fails to teach a lesser of the first and second different spacings corresponds to a pitch on the order of 0.109.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pitch 0.109, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.   In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 15, Schuler teaches the invention as described above but fails to teach the beveled surface is at an angle of 22°-25° with respect to one of the oppositely facing surfaces.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the angle between 22 and 25 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    

Claims 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (2019/0364726) (“Schuler”) in view of Collins (2014/0069249).

Regarding claim 6, Schuler teaches the invention as described above but fails to teach there are U-shaped valleys between adjacent of the tips on the first cutting edge.  Collins teaches a cutting device with tips and U-shaped valleys (24) between adjacent of the tips (28) on the first cutting edge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cutting edge of Schuler with u-shaped valleys between tips as taught by Collins as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 10, Schuler as modified by Collins teaches there is a valley between adjacent of the tips on the first cutting edge defined by angled flat surfaces (Figure 6).  

Regarding claim 11, Schuler as modified by Collins teaches there are first and second different spacings between adjacent tips on the first cutting edge and the U-shaped valleys are located between adjacent of the tips with a greater of the first and second different spacings.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 13, 2021